Appeal from an order of the Surrogate’s Court, Erie County (Barbara Howe, S.), entered April 7, 2005. The order provided that respondents Sally Himmelsbach and Lora Elkins are not entitled to inherit from Mildred E. Uhl, respondents Marian (Decker) Richards, William E. Decker, Phyllis Jean (Decker) Anderson and George Craig Decker, Jr. are entitled to 50% of the net distributable estate of Mildred E. Uhl and the New York State Comptroller is entitled to the remaining 50%.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Smith and Green, JJ.